 



Exhibit 10.12
Summary of Compensation of Non-Management Directors
of Bakers Footwear Group, Inc.
As of March 15, 2007
On March 15, 2007, the compensation of the non-management directors of Bakers
Footwear Group, Inc. (the “Company”) was modified as determined by the Board of
Directors of the Company. The following summarizes the compensation for the
Company’s non-management directors.
Non-management directors receive: (i) an annual retainer of $15,000, (ii) $1,000
per meeting attended, including committee meetings and meetings of the
independent directors, provided that the chairperson of the Audit Committee will
receive $1,500 per meeting of the Audit Committee and (iii) chairpersons of each
of the audit, compensation and nominating and corporate governance committees
shall receive an additional $3,000 annually.
On March 16, 2006, each of the Company’s non-management directors was granted
non-qualified stock options relating to 5,000 shares of common stock at an
exercise price of $20.06 per share, equal to the market price on the date prior
to grant. On March 15, 2007, each of the Company’s non-management directors was
granted non-qualified stock options relating to 5,000 shares of common stock at
an exercise price of $10.39 per share, equal to or greater than the market price
on the date of the grant. Both grants vest in five equal annual installments
beginning on the anniversary dates of the grants. The Company is also obligated
to indemnify its directors against certain expenses in certain circumstances
under Missouri law and its charter documents.

